            Case 3:17-cv-05337-JSC Document 68 Filed 04/19/19 Page 1 of 2



 1 GREGORY R. OXFORD (SBN 62333)
   ISAACS CLOUSE CROSE & OXFORD LLP
 2 21515 Hawthorne Boulevard, Suite 950

 3 Torrance, California 90503
   Telephone: (310) 316-1990
 4 Facsimile: (310) 316-1330
   goxford@icclawfirm.com
 5

 6   Attorneys for Defendant
     General Motors LLC
 7

 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10

11 RYAN HINDSMAN, JAMES ANDREWS,                         Case No. 3:17-cv-5337-JSC
   ROBIN PETERSON, DIANA MIRANDA,
12 and VANESSA MARYANSKI on behalf of                    STIPULATION FOR DISMISSAL
   themselves and all others similarly situated,         WITHOUT PREJUDICE
13                                                       [Rule 41(a)(1)(A)(ii)]
                                   Plaintiffs,
14
            vs.
15
     GENERAL MOTORS LLC, a Delaware
16 limited liability company,

17                                Defendant.
18

19

20          IT IS HEREBY STIPULATED, by and among plaintiffs Ryan Hindsman, James

21   Andrews, Robin Peterson, Diana Miranda, Vanessa Maryanski, Rene Mitchell and Brittany

22   Chambers and defendant General Motors LLC, by and through their undersigned counsel, that

23   the Second Amended Complaint and the action may be and hereby are dismissed without

24   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

25   DATED: April 19, 2019                       DANIEL K. BRYSON
                                                 J. HUNTER BRYSON
26                                               WHITFIELD BRYSON & MASON LLP
27
                                                 GREGORY F. COLEMAN
28                                               GREG COLEMAN LAW PC


                                                     1
          Case 3:17-cv-05337-JSC Document 68 Filed 04/19/19 Page 2 of 2



1                                      AHDOOT & WOLFSON, P. C.
                                       TINA WOLFSON
2                                      ROBERT AHDOO
3                                      By: /s/ Gregory F. Coleman
                                       Attorneys for Plaintiffs
4

5    DATED: April 19, 2019             GREGORY R. OXFORD
                                       ISAACS CLOUSE CROSE & OXFORD LLP
6
                                      By: /s/ Gregory R. Oxford
7                                     Attorneys for Defendant
                                      General Motors LLC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          2
